Title: [April 1773]
From: Adams, John
To: 



      1773 March 4th. Thurdsday.
      
      
       The two last Months have slided away. I have written a tedious Examination of Brattle’s absurdities. The Governor and General Court, has been engaged for two Months upon the greatest Question ever yet agitated. I stand amazed at the Governor, for forcing on this Controversy. He will not be thanked for this. His Ruin and Destruction must spring out of it, either from the Ministry and Parliament on one Hand, or from his Countrymen, on the other. He has reduced himself to a most ridiculous State of Distress. He is closetting and soliciting Mr. Bowdoin, Mr. Dennie, Dr. Church &c. &c., and seems in the utmost Agony.
       The Original of my Controversy with Brattle is worthy to be comitted to Writing, in these Memorandums.—At the Town Meeting in Cambridge, called to consider of the Judges Salaries, he advanced for Law, that the Judges by this Appointment, would be compleatly independent, for that they held Estates for Life in their offices by common Law and their Nomination and Appointment. And, he said “this I averr to be Law, and I will maintain it, against any Body, I will dispute it, with Mr. Otis, Mr. Adams, Mr. John Adams I mean, and Mr. Josiah Quincy. I would dispute it with them, here in Town Meeting, nay, I will dispute it with them in the Newspapers.”
       He was so elated with that Applause which this inane Harrangue procured him, from the Enemies of this Country, that in the next Thurdsdays Gazette, he roundly advanced the same Doctrine in Print, and the Thurdsday after invited any Gentleman to dispute with him upon his Points of Law.
       These vain and frothy Harrangues and Scribblings would have had no Effect upon me, if I had not seen that his Ignorant Doctrines were taking Root in the Minds of the People, many of whom were in Appearance, if not in Reality, taking it for granted, that the Judges held their Places during good Behaviour.
       Upon this I determined to enter the Lists, and the General was very soon silenced.—Whether from Conviction, or from Policy, or Contempt I know not.
       It is thus that little Incidents produce great Events. I have never known a Period, in which the Seeds of great Events have been so plentifully sown as this Winter. A Providence is visible, in that Concurrence of Causes, which produced the Debates and Controversies of this Winter. The Court of Inquisition at Rhode Island, the Judges Salaries, the Massachusetts Bay Town Meetings, General Brattles Folly, all conspired in a remarkable, a wonderfull Manner.
       My own Determination had been to decline all Invitations to public Affairs and Enquiries, but Brattles rude, indecent, and unmeaning Challenge of me in Particular, laid me under peculiar Obligations to undeceive the People, and changed my Resolution. I hope that some good will come out of it.—God knows.
      
      
       
        
   
   JA alludes to the bitter dispute between Hutchinson and the House of Representatives over the issue whether “Parliament was our Sovereign Legislature, and had a Right to make Laws for Us in all Cases whatsoever”—a dispute evoked by Hutchinson’s speech of 6 Jan., which was answered in an elaborate paper by the House on 26 Jan. For further details, especially on JA’s part in the answer, see his Autobiography and his letter to William Tudor, 8 March 1817 (LbC, Adams Papers; inserted by CFA in his text of the Diary, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:310–313); Hutchinson, Massachusetts Bay, ed. MayoThomas Hutchinson, The History of the Colony and Province of Massachusetts-Bay, ed. Lawrence Shaw Mayo, Cambridge, 1936; 3 vols., 3:266–280. The documents are printed in Mass., Speeches of the Governors[Alden Bradford, ed.,] Speeches of the Governors of Massachusetts, from 1765 to 1775 ..., Boston, 1818., p. 336–364.


       
       
       
        
   
   At a special town meeting in Cambridge, 14 Dec. 1772, Gen. William Brattle opposed the town’s vote of instructions condemning the ministerial proposal to have the Superior Court judges paid by the crown and thus rendered independent of the Province. Brattle published his reasons in the Boston News Letter, 31 Dec. JA answered him in the Boston Gazette, 11 Jan. 1773, and followed with six more weekly pieces, citing innumerable British legal authorities from Bracton onward, to Brattle’s sole rejoinder in the same paper, 25 Jan. All these articles, preceded by the Cambridge instructions, are reprinted in JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 3:511–574. The nub of the controversy, as JA phrased it in his Autobiography, was that since “the Judges Commissions were during pleasure” (durante beneplacito), the judges would become “entirely dependent on the Crown for Bread as well as office.” The position of Brattle and other tory advocates of the measure was that under the common law the judges held office during good behavior (quamdiu bene se gesserint), and by the proposed mode of payment would be rendered independent of both royal and popular influence.


       
      
      

      1773. March 5th. Fryday.
      
      
       Heard an Oration, at Mr. Hunts Meeting House, by Dr. Benja. Church, in Commemoration of the Massacre in Kings Street, 3 Years ago. That large Church was filled and crouded in every Pew, Seat, Alley, and Gallery, by an Audience of several Thousands of People of all Ages and Characters and of both Sexes.
       I have Reason to remember that fatal Night. The Part I took in Defence of Captn. Preston and the Soldiers, procured me Anxiety, and Obloquy enough. It was, however, one of the most gallant, generous, manly and disinterested Actions of my whole Life, and one of the best Pieces of Service I ever rendered my Country. Judgment of Death against those Soldiers would have been as foul a Stain upon this Country as the Executions of the Quakers or Witches, anciently. As the Evidence was, the Verdict of the Jury was exactly right.
       This however is no Reason why the Town should not call the Action of that Night a Massacre, nor is it any Argument in favour of the Governor or Minister, who caused them to be sent here. But it is the strongest of Proofs of the Danger of standing Armies.
      
      
       
        
   
   The Old South Church, whose minister was John Hunt.


       
      
      

      1773. March 22d. Monday.
      
      
       This Afternoon received a Collection of Seventeen Letters, written from this Province, Rhode Island, Connecticutt and N. York, by Hutchinson, Oliver, Moffat, Paxton, and Rome, in the Years 1767, 8, 9.
       They came from England under such Injunctions of Secrecy, as to the Person to whom they were written, by whom and to whom they are sent here, and as to the Contents of them, no Copies of the whole or any Part to be taken, that it is difficult to make any public Use of them.
       These curious Projectors and Speculators in Politicks, will ruin this Country—cool, thinking, deliberate Villains, malicious, and vindictive, as well as ambitious and avaricious.
       The Secrecy of these epistolary Genii is very remarkable—profoundly secret, dark, and deep.
      
      
       
        
   
   The letters were furnished (from a source never divulged) by Benjamin Franklin, London agent of the Massachusetts House of Representatives, in a letter to Speaker Thomas Cushing, London, 2 Dec. 1772 (Franklin, Writings, ed. SmythThe Writings of Benjamin Franklin, ed. Albert Henry Smyth, New York and London, 1905–1907; 10 vols., 6:265–268; a variant version, copied in JA’s hand, is in the Adams Papers, Microfilms, April 1773, and is printed in JA’s WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 1:647–648). JA also made a copy of the Hutchinson letter that gave greatest offense to whig feelings. It was originally written, as we now know all the purloined letters were, to Thomas Whately, dated at Boston, 20 Jan. 1769, and contained the following passage as copied and attested by JA:


        
         
          
           “This is most certainly a Crisis. I really wish that there may not have been the least degree of Severity, beyond what is absolutely necessary to maintain, I think I may say to you, the dependance which a Colony ought to have upon the Parent State, but if no measures shall have been taken to secure this dependance or nothing more than some Declaratory Acts or Resolves, it is all over with Us. The Friends of Government will be utterly disheartned and the friends of Anarchy will be afraid of nothing be it ever so extravagant. . . .
           “I never think of the measures necessary for the Peace and good Order of the Colonies without pain. There must be an Abridgment of what are called English Liberties. I relieve myself by considering that in a Remove from the State of nature to the most perfect State of Government there must be a great restraint of natural Liberty. I doubt whether it is possible to project a System of Government in which a Colony 3000 miles distant from the parent State shall enjoy all the Liberty of the parent State. I am certain I have never yet seen the Projection. I wish the Good of the Colony, when I wish to see some further Restraint of Liberty rather than the Connection with the parent State should be broken for I am sure such a Breach must prove the Ruin of the Colony.”
          
         
        
        
   
   The letters were handed about too freely and over too long a time to be kept a secret, and on 15 June they were by order of the House turned over to the printers (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715– ], Boston, reprinted by the Massachusetts Historical Society, 1919– . (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1773–1774, p. 56). They appeared in a pamphlet published by Edes and Gill under the title Copy of Letters Sent to Great-Britain, by His Excellency Thomas Hutchinson, the Hon. Andrew Oliver, and Several Other Persons, Born and Educated Among Us, 1773, which was several times reprinted in America and England, and they ran all summer serially in Thomas’ Massachusetts Spy. They led to a petition by the Massachusetts House for the removal of Hutchinson and Oliver from their posts, to a duel in London, to the famous denunciation of Franklin by Alexander Wedderburn in the Privy Council, and to Franklin’s loss of his office as postmaster general in America.


        
   
   Franklin’s account of the affair, published posthumously, is in his Writings, ed. SmythThe Writings of Benjamin Franklin, ed. Albert Henry Smyth, New York and London, 1905–1907; 10 vols., 6:258–289; Hutchinson’s in his Massachusetts Bay, ed. MayoThomas Hutchinson, The History of the Colony and Province of Massachusetts-Bay, ed. Lawrence Shaw Mayo, Cambridge, 1936; 3 vols., 3:282–298, supplemented by “Additions to Thomas Hutchinson’s History of Massachusetts Bay,” Amer. Antiq. Soc, Procs., 59 (1949):60–65. Mr. Malcolm Freiberg in an article entitled “Missing: One Hutchinson Autograph Letter” points out and discusses the significance of the variations between the texts of the critical paragraphs in Hutchinson’s letter quoted above as on the one hand printed by his adversaries and as on the other hand preserved in his letterbook in the Massachusetts Archives (Manuscripts, 8:179–184 [Spring 1956]). But it should be noted that Hutchinson himself did not raise questions about the validity of the printed text and indeed quoted the most controversial passage of all from that text (Massachusetts Bay, ed. MayoThomas Hutchinson, The History of the Colony and Province of Massachusetts-Bay, ed. Lawrence Shaw Mayo, Cambridge, 1936; 3 vols., 3:293–294).


       
      
     